Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-12) in the reply filed on 4/30/2021 is acknowledged.  The traversal is on the ground(s) that all the groups could be search without undue burden.  This is not found persuasive because the groups cannot be searched without undue burden for the reasons set forth in the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the voltage of the fuel cell stack" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  As best understood, it appears as though Applicant intended to claim “the operating voltage of the fuel cell stack” and will be examined as such.  Correction is required.
Claim 2 recites the limitation "the diagnostic voltage range" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  As best understood, it appears as though Applicant intended to claim “the predetermined diagnostic voltage range” and will be examined as such.  Correction is required.
Claim 3 recites the limitation "the fixed voltage" in lines 2 and 3.  There is insufficient antecedent basis for these limitations in the claim.  As best understood, it appears as though Applicant intended to claim “the predetermined fixed voltage” in both of these instances and will be examined as such.  Correction is required.
Claim 3 recites the limitation "the time point" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Correction is required.
Claim 4 recites the limitation "the oxidation reaction" in lines 2-3 and “the reduction reaction” in line 3 and “the same levels” in lines 3-4 and “the boundary point” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  Correction is required.
Claim 5 recites the limitation "the calculated average output current" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Correction is required.
Claim 6 claims “when the calculated average output current value is less than A1 times predetermined reference current”.  This claim is indefinite as it is unclear what Applicant is claiming by the phrase “less than A1 times predetermined reference current”. 
Claim 7, like claim 6, also uses the phrase “less than A1 times predetermined reference current” along with “greater than A2 times” and “less than A2 times the predetermined reference current”.  As above, the wording of this claim makes the claim indefinite as it is not clear what is being claimed here.  Clarification of these phrases is required.
Claim 8 recites the limitation "the minimum voltage" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Correction is required.
Claim 9 recites the limitation "the flow rate of air" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Correction is required.
Claim 10 recites the limitation "the air supplied" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Correction is required.
Claim 10 recites the limitation "the voltage of the fuel cell stack" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  As best understood, it appears as though Applicant intended to claim “the operating voltage of the fuel cell stack” and will be examined as such.  Correction is required.
Claim 11 recites the limitation "the voltage of the fuel cell stack" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Correction is required.
Claim 12 recites the limitation "the charged amount of a high voltage battery" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsusue (US 2018/0097245).
Regarding claim 1, Matsusue discloses an operating control method of a fuel cell stack, comprising: 
diagnosing, by a controller, performance of a fuel cell stack based on an output current of the fuel cell stack, when an operating voltage of the fuel cell stack is within a predetermined diagnostic voltage range (see paragraph 56 which discloses that the operating state of the fuel cell is determined/diagnosed by a diagnosis unit/controller andis  based on the output current of the fuel cell at a predetermined voltage); 
determining, by the controller, whether a recovery operation of the fuel cell stack is required based on the diagnosed performance of the fuel cell stack (see paragraph 56 which discloses that the determination of whether or not a recovery operation is performed is determined based on the current output, for example); and 
recovering, by the controller, the performance of the fuel cell stack by reducing the voltage of the fuel cell stack, when the recovery operation of the fuel cell stack is required (see paragraph 48 which discloses that the recovery of the fuel cell is achieved by reducing the voltage). 
Regarding claim 2, Matsusue further discloses adjusting, by the controller, the operating voltage of the fuel cell stack to be at a predetermined fixed voltage within the diagnostic voltage 
Regarding claim 12, Matsusue further discloses determining, by the controller, whether the charged amount of a high-voltage battery (52) connected with the fuel cell stack and a driving system (5b) is equal to or greater than a predetermined charge amount (see paragraph 85 which discloses determining the charge state of the battery 52), wherein the performance of the fuel cell stack is recovered only when the charged amount of the high-voltage battery is equal to or greater than the predetermined charge amount (see paragraph 85 which discloses recovering the fuel cell when the state of charge of the battery is at a predetermined level). 

Relevant Prior Art
US 2018/0034077 – Teaches connection of fuel cell to resistor to reduce voltage (see paragraph 21)
US 2015/0111122 – Teaches recovery of fuel cell by voltage reduction (paragraph 68)
US 2012/0183873 – Teaches IV characteristic map of a fuel cell and how it can be utilized for fuel cell controllers (see abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725